Case 15-40862-JMM        Doc 108     Filed 08/02/19 Entered 08/02/19 11:26:55            Desc Main
                                    Document      Page 1 of 3


 Kathleen A. McCallister
 Chapter 13 Trustee
 P.O. Box 1150
 Meridian ID 83680
 (208) 922-5100 - Telephone
 (208) 922-5599 - Facsimile
 kam@kam13trustee.com


                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO


 IN RE:                                                CHAPTER 13

 NICHOLAS DOLIESLAGER,                                 CASE NO. 15-40862-JMM


                DEBTOR(S)




             NOTICE OF HEARING ON TRUSTEE’S MOTION TO DISMISS

        Kathleen A. McCallister, the standing Chapter 13 Trustee for the District of Idaho, by
 and through her staff attorney, has filed papers with the Court requesting that your case be
 dismissed.

        Your rights may be affected. You should read these papers carefully and discuss them
 with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
 may wish to consult one.)

        If you want the court to consider your views on the motion, then you or your attorney
 must attend the hearing scheduled to be held on August 27, 2019 at 1:30 p.m., at the U.S.
 Courthouse, 801 East Sherman, Pocatello, Idaho 83201.

        If you or your attorney do not take these steps, the court may decide that you do not
 oppose the relief sought in the motion and may enter an order granting that relief.



        DATED: August 2, 2019

                                                      /s/ Kathleen McCallister__
                                                     Kathleen McCallister, Trustee
Case 15-40862-JMM           Doc 108      Filed 08/02/19 Entered 08/02/19 11:26:55                  Desc Main
                                        Document      Page 2 of 3


 Kathleen A. McCallister
 Chapter 13 Trustee
 P.O. Box 1150
 Meridian ID 83680
 (208) 922-5100 - Telephone
 (208) 922-5599 - Facsimile
 kam@kam13trustee.com

                            UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF IDAHO


 IN RE:                                                          CHAPTER 13

 NICHOLAS DOLIESLAGER,                                           CASE NO. 15-40862-JMM


                  DEBTOR(S)


                     TRUSTEE’S MOTION TO DISMISS FOR DELINQUENCY

         NOW COMES, Kathleen A. McCallister, the standing Chapter 13 Trustee for United States
 Bankruptcy Court for the District of Idaho, and as for her Motion to Dismiss states as follows:
         1.      The Debtor filed a voluntary petition for relief under Chapter 13 on September 2, 2015.
         The Plan was confirmed on March 29, 2016.
         2.      The plan calls for monthly payments of $550.00. The Debtor is currently $2,890.00
         in arrears on his plan payments through July 2019.
         3.      The Debtor has failed to comply with the terms of the plan and has a material default.
         Pursuant to 11 U.S.C. § 1307(c)(6), the court may dismiss a case upon the request of the trustee,
         for cause, including material default by the debtor with respect to a term of the confirmed plan.
         Debtor(s) have failed to make plan payments.


                 WHEREFORE, the trustee respectfully requests that this case be dismissed or for such
         other relief as this court deems reasonable and fair.

         DATED: August 2, 2019

                                                           /s/ Kathleen McCallister__
                                                           Kathleen McCallister, Trustee
Case 15-40862-JMM         Doc 108      Filed 08/02/19 Entered 08/02/19 11:26:55             Desc Main
                                      Document      Page 3 of 3


                                    CERTIFICATE OF SERVICE

          I, HEREBY CERTIFY that on August 2, 2019, I filed the foregoing electronically through the
 CM/ECF system, which caused the following parties or counsel to be served by electronic means, as more
 fully reflected on the Notice of Electronic Filing:

 Office of the U.S. Trustee
 ustp.region18.bs.ecf@usdoj.gov

 Alexandra Caval
 Attorney at Law
 alex@cavallawoffice.com

      AND I FURTHER CERTIFY that on such date I served the foregoing on the following non
 CM/ECF Registered Participants in the manner indicated:

        Via first class mail, postage prepaid addressed as follows:

 Nicholas Dolieslager
 P.O. Box 353
 Wendell, ID 83355
                                                          /s/ Joseph Ammirati__
                                                          Joseph Ammirati, Case Analyst
